Brooke, J.
(dissenting). The learned circuit judge, in directing a verdict for the defendant in this case, assumed it was the duty of defendant to provide safe machinery and appliances for the plaintiff, and by continued inspection at proper intervals to ascertain whether the appliances continued in a safe condition, and, if not in a safe condition, to put them in a safe condition. He held, however, that the injury to plaintiff was caused by a latent defect in the bracket, and that an inspection by defendant would not have discovered the latent defect.
I am of opinion that this instruction was warranted by the testimony of John Neff, a witness sworn on behalf of the plaintiff, who gave a circumstantial account of the daily inspection in the following language:
“The brackets were made like a bracket on a building, a brace down this way; they were riveted, like building brackets. The two parts on the top of the bracket are riveted and the bottom of the bracket hooks together. The accident happened the fifth day that we had used the brackets.. I put some of the brackets up and Mr. Tautengan put some of them up. Some of the brackets on the building were put up by Mr. Zoller’s son. The bracket that broke was on the north side of the building. Mr. Tautengan put that bracket up, and I helped him. I ‘took the bracket and *100examined it and handed it to Mr. Tautengan. He examined it and put it up. I examined the rivets and then handed them to Mr. Tautengan, and the rivets were all right when I examined them. There were about three brackets on that one piece of scaffold that fell down, and I examined all of those three brackets. When I handed the brackets to Mr. Tautengan he examined them and then put them up. I saw him examine them and I saw him put them up. I was there. After he put them up I went up there to see whether they-were all right, and they were hooked in right. Every day before I went on the platform I examined the brackets. We tested them when we got on the scaffold by our weight and they were all right. Before starting to work, in order to test them, we would take hold of the studding and put our weight on it to see if they were strong. I did that-every day before starting to work, and so did Mr. Tautengan. Each bracket was all right:”
Judgment should be affirmed.
Fellows, J., concurred with Brooke, J.